Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 702 (i, n).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the third region sandwiched between the firs region and the second region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. US 2012/0140160 in view of Shimoda et al. US 6,642,542.
Regarding claim 1, Han teaches a display panel (a display panel 100, Fig 1-2, ¶22) comprising: a display region (display area DA, ¶32); a first terminal region (PA1, ¶32); and a second terminal region (PA2, ¶32), wherein the first terminal region is provided not to block the display region, wherein the first terminal region comprises a region overlapping with the display region (not taught by Han);
wherein the first terminal region (PA1) comprises a first group of terminals (a first data part 261), wherein the first group of terminals (261) comprises a first terminal (a first pin shown in Fig 2), 
wherein the second terminal region (PA2) comprises a second group of terminals (263), wherein the second group of terminals comprises a second terminal (a second pin, Fig 2), 
wherein the display region comprises one group of pixels (the display area DA has first display cells SA1 comprising first multiple pixels, Fig 2, see claim 20 last line), another group of pixels (second display cells SA2 comprising second multiple pixels, Fig 2), a scan line (a GL11), and a signal line (a DL11), 
wherein the one group of pixels comprises a pixel (the first display cells SA1 comprising a pixel, Fig 2), wherein the one group of pixels (SA1) is arranged in a row direction (D1), 
wherein the another group of pixels  comprises the pixel (the second display cells SA2 has the pixel, Fig 2)
wherein the another group of pixels (SA2, Fig 2) is arranged in a column direction (D2, Fig 2) intersecting the row direction (D1, Fig 2), 
wherein the scan line (the GL11, Fig 2) is electrically connected to the one group of pixels (SA1, Fig 2), 
(the DL11, Fig 2) is electrically connected to the another group of pixels (SA2, Fig 2), and wherein the signal line (the DL11, Fig 2) is electrically connected to the first terminal (261, Fig 2) and the second terminal (263, Fig 2).
Han fails to teach “wherein the first terminal region is provided not to block the display region, wherein the first terminal region comprises a region overlapping with the display region.”
Shimoda teaches a circuit section 22C interpreted a first terminal region is disposed behind the adjacent display 14A, and the circuit section 22C interpreted the first terminal region overlap is overlapped the adjacent display 14B; see Shimoda Fig 5, col. 5, ll. 20-26, 48-54.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have a circuit section 22C interpreted a first terminal region is disposed behind the adjacent display 14A, and the circuit section 22C interpreted the first terminal region overlap is overlapped the adjacent display 14B, as Shimoda teaches, to modify the display panels of Han. The motivation for doing so would unify the tiled display panels to form a large display device. Shimoda Col. 5, ll. 58-63. 

	
Regarding claim 2, Han teaches the display panel according to claim 1, wherein the signal line (DL11, Fig 2) comprises a first region to a third region (SA1-SA3), wherein the third region (SA3) comprises a region sandwiched between the first region (SA1) and the second region (SA2),  wherein the signal line (DL11) is electrically connected to the first terminal (261) in the first region, wherein the signal line (DL11) is 

Regarding claim 3, Han teaches the display panel according to claim 1, further comprising: a first driver circuit (a first gate driving part 612, Han ¶29); and a second driver circuit (a first data driving part 610, Han ¶29), 
wherein the first driver circuit (612) is electrically connected to the scan line (the GL11), wherein the first driver circuit (612) has a function of supplying a selection signal (a gate signal, Han ¶29), wherein the second driver circuit (610) is electrically connected to the second terminal (261), and wherein the second driver circuit (610) has a function of supplying an image signal (a data signal, Han ¶29).
Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Han and Shimoda do not teach 
“…wherein the third terminal region is provided outside the another display region, wherein the third terminal region comprises a region overlapping with the first terminal region, 
wherein the third terminal region comprises a third group of terminals, wherein the third group of terminals comprises a third terminal, 
wherein the third terminal is electrically connected to the first terminal, and
wherein the another display region is provided to enable display to be seen from a direction in which display of the display region can be seen.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 2, 2021